Citation Nr: 0837862	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  07-35 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable rating for traumatic 
mydriasis of the left eye.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1953 to March 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2007 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

In the rating decision granting service connection, the RO 
assigned a noncompensable rating under Diagnostic Codes 6099-
6079, indicating that mydriasis is an unlisted condition and 
is to be rated by analogy to a closely related injury. 

After review of the record, the Board finds that traumatic 
mydriasis is analogous to an unhealed eye injury under 
Diagnostic Code 6009.  Under Diagnostic Code 6009, the 
chronic residuals of an eye injury are to be rated for 
impairment of either visual acuity or field of vision.  On VA 
examination in April 2007, only visual acuity was tested.  

Also in September 2008, the veteran's representative stated 
that in August 2008 the veteran had an eye examination by VA, 
which showed decreased visual acuity. 

As the evidence of record is insufficient to rate the 
disability, further evidentiary development is required under 
the duty to assist.  38 C.F.R. § 3.159.  



Accordingly, the case is REMANDED for the following action:

1. Request VA records from the Lincoln, 
Nebraska VAMC since February 2007, 
including any eye consultation in August 
2008. 

2. Arrange a VA eye examination to 
determine whether the veteran has loss of 
visual field due to traumatic mydriasis 
of the left eye.  The claims folder 
should be made available to the examiner 
for review.

3. After the development requested has 
been completed, adjudicate the claim, 
applying Diagnostic Code 6009.  If the 
benefit sought remains denied, furnished 
the veteran a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




